      Case 4:19-cv-00035-RM-LAB Document 214-1 Filed 06/29/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF ARIZONA
 9
     Russell B. Toomey,
10                                                      Case No.19-cv-00035-TUC-RM (LAB)
                        Plaintiff,
11
     v.
12                                                        [PROPOSED] ORDER
13   State of Arizona; Arizona Board of Regents,
     D/B/A University of Arizona, a governmental
14   body of the State of Arizona; et al.,
15
                          Defendants.
16

17          In consideration of the parties’ Stipulation regarding the effect of the Stipulated
18   Protective Order on Non-Party Discovery regarding the Subpoena served upon Non-Party
19   Cigna Health Care (Cigna) (Doc. ____) and good cause appearing therefore,
20          IT IS HEREBY ORDERED that attorneys of record for all the parties to the above-
21   captioned action as well as the attorneys for Non-Party Cigna, that the terms of the Stipulated
22   Protective Order (Doc. 165) apply to documentation produced by Non-Party Cigna in this
23   action pursuant to Plaintiff’s Non-Party Subpoena. (Doc.154).
24          Dated this ____ day of ______________, 2021.
25

26                        ________________________________________________________
27                        ________________Leslie A. Bowman
                                     United States Magistrate Judge
28
